SENTENCIA
En el recurso ante nos debemos determinar si el antiguo Tribunal de Circuito de Apelaciones (Tribunal de Apelacio-nes) actuó correctamente al confirmar una resolución del Tribunal de Primera Instancia, mediante la cual se ordenó encauzar el trámite procesal de la querella laboral instada por el Sr. Juan Padilla Pérez por la vía ordinaria. A conti-nuación detallaremos el trasfondo fáctico del recurso de autos.
HH
El querellante, señor Padilla Pérez, fue contratado por Anabas Corporation el 26 de junio de 2001 para realizar el trabajo de ayudante de plomero en el proyecto Villa Pan-nonia en Ponce. De acuerdo con las condiciones del empleo, éste debía trabajar durante cuarenta horas semanales los cinco días de la semana y días feriados, y devengaría un salario de $5.15 por hora. El señor Padilla Pérez tiene una limitación física consistente en la falta de la mano y el brazo del lado izquierdo.
El 6 de julio de 2001, luego de haber trabajado durante sólo ocho días en la empresa, el señor Padilla Pérez fue despedido de su empleo. Insatisfecho con la decisión del patrono, el 28 de mayo de 2002 presentó una querella, ale-gando que su despido se debió a su impedimento físico y que fue ilegal y discriminatorio, en contravención a la Ley Núm. 44 de 2 de julio de 1985 (1 L.P.R.A. sec. 501 et seq.) (Ley Núm. 44), y a la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. secs. 146-150a) (Ley Núm. 100). Invocó la ju-*639risdicción del tribunal al amparo de la Ley Núm. 44, supra, la Ley Núm. 100, supra, y la Ley de Procedimiento Sumario Laboral, Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sec. 3118 et seq.)(Ley Núm. 2).(1) Adujo que estaba cualificado y capacitado para llevar a cabo sus tareas en el empleo y que el patrono estaba obligado a proveerle aco-modo razonable, de entender que su impedimento físico obstaculizaba el cumplimiento con las funciones del empleo. El querellante solicitó que Anabas Corporation ce-sara sus prácticas discriminatorias, lo repusiera en su em-pleo e indemnizara por los daños, las angustias mentales y la pérdida de ingresos que le había ocasionado por la can-tidad de $19,624.
El 4 de junio de 2002 el tribunal de instancia emitió una orden para que se notificara un mandamiento dirigido a la querellada Anabas Corporation, donde la apercibió de que debía presentar su contestación a la querella por escrito dentro del término de diez días de haber recibido la notifi-cación, si ésta se hacía dentro del distrito judicial en el que se presentó la reclamación, o dentro del término de quince días, si se hacía en un distrito judicial distinto. Dicho man-damiento fue diligenciado el 7 de julio de 2002.
Anabas Corporation presentó su contestación el 16 de agosto de 2002, es decir, treinta y nueve días después de haber sido notificada la querella. En ésta negó que sus actuaciones fueran discriminatorias y adujo que la quere-lla no podía ser tramitada al amparo de la Ley Núm. 2, supra, debido a la acumulación de reclamaciones que contenía.
El 29 de agosto de 2002 el foro de instancia celebró una vista en la que el señor Padilla Pérez alegó que la quere-llada Anabas Corporation no había presentado su contes-*640tación dentro del término establecido en la Ley Núm. 2, supra, y que tampoco había solicitado prórroga para con-testar, por lo cual procedía que el tribunal dictase senten-cia en rebeldía. El tribunal concedió un término a las par-tes para expresarse sobre el particular. Luego de contar con sus respectivos argumentos y tras varios incidentes procesales, el foro a quo emitió una Resolución el 9 de abril de 2003, pág. 2, en la que determinó:
1) Las controversias adelantadas en este caso son de natura-leza compleja y por lo tanto el mismo debe proceder por la vía ordinaria.
2) La anotación de rebeldía en este caso no es procedente. Para formar la adecuada conciencia judicial, es necesario compro-bar las alegaciones vertidas mediante prueba. La vista en los méritos es requisito indispensable para esta encomienda. (Én-fasis suplido y citas omitidas.)
De esta determinación recurrió el señor Padilla Pérez ante el Tribunal de Apelaciones mediante una petición de certiorari y moción en auxilio de jurisdicción. Ambas fue-ron denegadas el 1ro de mayo de 2003. Señaló el foro ape-lativo que la adjudicación de la reclamación requería una ponderación de hechos a la luz de las respectivas alegacio-nes de las partes, por lo que debía ser tramitada por la vía ordinaria.
Inconforme, el señor Padilla Pérez presentó una solici-tud de certiorari ante este Tribunal en el que alegó que el foro apelativo intermedio incidió al determinar que no pro-cedía la anotación de rebeldía al querellado a pesar de que éste presentó tardíamente su contestación.
Mediante Resolución de 3 de julio de 2003, ordenamos la paralización de los procedimientos ante el tribunal de instancia. Además, ordenamos a la parte recurrida, Ana-bas Corporation, mostrar causa por la cual no debemos re-vocar el dictamen del foro apelativo. Con el beneficio de los argumentos de las partes, resolvemos que actuó correcta-mente el foro apelativo intermedio al ordenar la tramita-ción del caso por la vía ordinaria.
*641En consecuencia, se expide el auto de “certiorari” solici-tado y se dicta sentencia para confirmar la resolución emi-tida por el Tribunal de Apelaciones. Devolvemos el caso al foro de instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. La Jueza Presidenta Señora Na-veira Merly emitió una opinión de conformidad. El Juez Asociado Señor Hernández Denton disintió con opinión es-crita, a la que se unieron el Juez Asociado Señor Fuster Berlingeri y la Juez Asociada Señora Fiol Matta.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —
Opinión de conformidad emitida por la
Jueza Presidenta Señora Naveira Merly.
I — I
Con el beneficio del trasfondo láctico expuesto en la sen-tencia, pasaremos a discutir las controversias que presenta el recurso de marras. En primer lugar, debemos determi-nar si la reclamación del señor Padilla Pérez fue instada al amparo de la Ley de Procedimiento Sumario Laboral, Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sec. 3118 et seq.). Un examen de los autos nos convence de que, en efecto, el señor Padilla Pérez se acogió al procedimiento sumario. Veamos.
La reclamación fue titulada Querella, y en el epígrafe se denominó a las partes querellante y querellado. En esta querella el señor Padilla Pérez invocó la jurisdicción del tribunal específicamente al amparo de la Ley Núm. 2, supra. De otra parte, tanto en la orden como en el manda-*642miento de notificación a Anabas Corporation se le apercibió de que debía presentar su contestación dentro de los tér-minos dispuestos en la citada ley. 32 L.P.R.A. sec. 3120. A la luz de las anteriores circunstancias, de la misma forma que en Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 318-319 (1975), es forzoso concluir que el hecho de no haberse consignado explícitamente que la querella se instaba al amparo de la Ley Núm. 2, supra, no desvirtuó el carácter sumario de la reclamación.
Ahora bien, aunque el obrero instó la querella al am-paro de las disposiciones de la Ley Núm. 2, supra, esto no impedía que el foro de instancia, motu proprio, en el ejer-cicio de su discreción y para lograr que la acción se resol-viera de forma justa, rápida y económica, la encauzara por el trámite ordinario. Esta determinación procesal, de no ser cuestionada con éxito, convertía la acción presentada por el obrero en una acción civil ordinaria. Una vez cues-tionada, por ser ésta una determinación inicial que afecta la forma y manera como habrán de encauzarse los procedi-mientos, debemos ejercer nuestra facultad revisora en esta etapa temprana de los procedimientos conforme a la norma expuesta en Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483, 497 (1999).
En la citada decisión, luego de tomar en consideración la intención legislativa de promover la adjudicación expe-dita de las reclamaciones laborales, resolvimos que, como regla general, las resoluciones interlocutorias emitidas al amparo de las disposiciones de la Ley Núm. 2, supra, no serán revisables. Dávila, Rivera v. Antilles Shipping, Inc., supra, pág. 497. Indicamos, no obstante, que tal limitación no es absoluta y, por lo tanto, podrán ser revisadas aque-llas resoluciones dictadas sin jurisdicción por el tribunal de instancia y aquellas emitidas en
... casos extremos en que la revisión inmediata, en esta etapa, disponga del caso o su pronta disposición, en forma de-finitiva o cuando dicha revisión inmediata tenga el efecto de *643evitar una grave injusticia (miscar[r]iage of justice). Id., pág. 498.
Una determinación relacionada con el encauzamiento procesal que se le dará a una reclamación laboral es el tipo de resolución interlocutoria que amerita ser revisada en una etapa temprana de los procedimientos, pues la deci-sión final a la que se llegue en revisión repercutirá en la pronta solución de la reclamación. De esta forma cumpli-mos con el axioma que anima nuestro ordenamiento proce-sal de dispensar justicia de forma justa, rápida y económica. A tenor de nuestros pronunciamientos en Dávila, Rivera v. Antilles Shipping, Inc., supra, somos del cri-terio de que este Foro tiene la jurisdicción para revisar la resolución emitida por el tribunal de instancia y confir-mada por el foro apelativo intermedio y, por ende, entrar en los méritos del recurso.
Atendido el planteamiento anterior, es necesario deter-minar si la reclamación instada por el señor Padilla Pérez debe ser encauzada por el trámite ordinario.
hH HH
La Ley Núm. 2, supra, estableció un procedimiento su-mario para las reclamaciones de obreros y empleados contra sus patronos relacionadas con servicios prestados, be-neficios laborales, despido sin justa causa y aquellos casos dispuestos por el legislador en otras leyes protectoras. En Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 923 (1996), señalamos que la esencia del trámite sumario “es proveer un mecanismo procesal judicial que logre la rápida consideración y adjudicación de las querellas presentadas por los obreros o empleados, principalmente en casos de reclamaciones salariales y beneficios’’(1)
*644En aras de asegurar la pronta adjudicación de estas re-clamaciones, y en reconocimiento a la disparidad econó-mica entre el patrono y los empleados, el legislador esta-bleció: términos cortos para la contestación a la querella; criterios para la concesión de una sola prórroga para con-testar la querella; un mecanismo para emplazar al patrono querellado; un procedimiento para presentar defensas y objeciones; criterios para la aplicación de las Reglas de Procedimiento Civil; limitación de los mecanismos de des-cubrimiento de prueba; la prohibición específica de recon-venciones contra el empleado querellante; la facultad del tribunal para dictar sentencia en rebeldía cuando el pa-trono incumpla con los términos para contestar la querella, y mecanismos para la revisión y ejecución de sentencias y el embargo preventivo. Rivera v. Insular Wire Products Corp., supra, págs. 923-924.
La Sec. 3 de la Ley Núm. 2 (32 L.P.R.A. sec. 3120) dis-pone que el secretario del tribunal notificará a la parte querellada mediante copia de la querella, apercibiéndola de que deberá presentar su contestación por escrito dentro de diez días luego de la notificación, si ésta se hiciera den-tro del distrito judicial donde fue instada la reclamación, o dentro de quince días, si se hiciera en un distrito judicial distinto. La parte querellada únicamente podrá solicitar prórroga para contestar mediante una moción juramen-tada donde exponga los fundamentos para su solicitud den-tro del término con el que cuenta para presentar la contestación. En aquellos casos donde la parte querellada no presente su contestación dentro del término dispuesto en la ley, el tribunal “dictará sentencia en su contra conce-diendo el remedio solicitado sin más citarle ni oírle”. íd.
De lo antes citado surge con meridiana claridad que los tribunales carecen de jurisdicción para prorrogar el tér-mino para contestar una querella instada al amparo del procedimiento sumario de la Ley Núm. 2, supra, salvo *645cuando el patrono solicite una prórroga bajo juramento donde exponga las razones para la dilación. En Mercado Cintrón v. Zeta Com., Inc., supra, pág. 742, señalamos que los tribunales están llamados a aplicar los términos taxa-tivos de la mencionada ley. Sin embargo, hemos reconocido que existen casos excepcionales que justifican un trato distinto. Cónsono con lo anterior, hemos resuelto que cuando del expediente surjan las causas para la demora en la presentación de la contestación a una querella, el tribunal, motu proprio, podrá prorrogar el término para contestar. Valentín v. Housing Promoters, Inc., 146 D.P.R. 712, 717-718 (1998).
Anabas Corporation contestó la querella el 16 de agosto de 2002, transcurridos treinta y nueve días desde la noti-ficación de ésta, sin haber solicitado prórroga para ello, por lo que el señor Padilla Pérez solicitó que se dictara senten-cia en rebeldía. En vista de la naturaleza de las alegacio-nes contenidas en la querella, el foro de instancia denegó la solicitud del querellante y ordenó la tramitación de la re-clamación por la vía ordinaria. El foro apelativo intermedio confirmó esta determinación por entender que se trataba de un caso complejo y que, por lo tanto, el tribunal de ins-tancia no había abusado de su discreción al negarse a dic-tar sentencia en rebeldía y canalizarlo por la vía ordinaria.
Inconforme con esta determinación, el señor Padilla Pé-rez presentó una petición de certiorari ante este Tribunal. Alegó que erró el foro apelativo intermedio al confirmar al tribunal de instancia, ya que este último carecía de juris-dicción para concederle al patrono una prórroga para pre-sentar su contestación. Concluyó que lo que procedía era dictar una sentencia en rebeldía. El obrero aparentemente consideró la determinación sobre la forma de encauzar el trámite procesal en este caso como una defensa afirmativa del patrono que, al no ser presentada en la contestación *646dentro del término estatutario, no podía concederse. No le asiste la razón.
En primer lugar, es menester señalar que el caso de marras no versa sobre la dilación en la contestación a la querella, sino sobre si procedía o no tramitar la reclama-ción por la vía ordinaria. El trámite que se le dé a un caso, aunque la solicitud se haya hecho en la contestación a la querella, como regla general, no es propiamente parte de dicha contestación. Excepto en raras ocasiones, cuando la ley así lo exija, no constituye una defensa afirmativa, ni una alegación, ni una solicitud de remedio afirmativo. Realmente estamos ante una cuestión procesal de umbral relacionada con la forma en que se va a encauzar una re-clamación y que, salvo abuso de discreción por parte del foro de instancia, no debemos intervenir con dicha determinación.
Aun cuando, de ordinario, resulta necesario que la parte querellada conteste la querella presentada dentro de los términos provistos por la citada Ley Núm. 2, la solicitud relacionada con la forma y manera de tramitar un caso laboral, ya sea por el procedimiento sumario de la Ley Núm. 2, supra, o por la vía ordinaria, puede hacerse en cualquier momento en que surja que el justo balance entre los intereses del patrono y los del obrero, indica que es más prudente ventilar la reclamación por la vía ordinaria. Esta circunstancia puede ocurrir antes de contestar la querella, al momento de contestarla o después de la contestación. De otra parte, la solicitud para que se encauce el trámite por la vía ordinaria puede hacerse por cualquiera de las par-tes, en la querella o en la contestación a ésta, en una mo-ción aparte o en cualquier conferencia con antelación al juicio que se celebre sobre el estado del caso, entre otras formas. No existe una manera específica para hacerla ni un momento en particular en que deba presentarse. In-cluso, el tribunal motu proprio puede establecer la forma en que se encauzarán los procedimientos para cumplir con *647el mandato de que se haga justicia de forma rápida y eco-nómica, especialmente en los casos laborales que están re-vestidos de un gran interés del Estado en proteger al obrero y evitar la inestabilidad laboral.
En ocasiones anteriores hemos atendido controversias relacionadas con la tramitación de reclamaciones laborales. Así, en Rivera v. Insular Wire Products Corp., supra, pág. 927, expresamos:
... el que un obrero o empleado lo considere conveniente y que exista la opción de utilizar el procedimiento sumario para tramitar sus reclamaciones, no impide que el tribunal, utili-zando su discreción y haciendo un justo balance entre los in-tereses del patrono y los del obrero querellante —a la luz de las circunstancias específicas de las reclamaciones en la que-rella— determine que es más prudente que las reclamaciones bajo la Ley Núm. 100, supra, y la Ley Núm. 45, supra, se ventilen por la vía ordinaria. (Escolio omitido.)
De esta forma, en reconocimiento a la facultad que tie-nen los tribunales para determinar el trámite que darán a las reclamaciones laborales, señalamos en la citada deci-sión que éstos pueden, además, separar causas de acción o controversias, consolidar trámites y
... determinar a la luz de las circunstancias de cada caso si se trata de controversias sencillas que cualifican para verse por un trámite sumario especial o si se trata de casos complicados o complejos, que pueden proceder por la vía ordinaria y hasta ser objeto de un manejo especial. Rivera v. Insular Wire Products Corp., supra, págs. 929-930.
De otra parte, en Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997), el obrero reclamó bajo la Ley Núm. 80 (29 L.P.R.A. sec. 185a et seq.), y la Ley Núm. 115 de 20 de septiembre de 1991 (29 L.P.R.A. sec. 194 et seq.), al amparo del procedimiento sumario de la Ley Núm. 2, supra. El patrono contestó la querella a los tres días de haber finali-zado el término para ello. Luego de un análisis de las ale-gaciones, concluimos que procedía dictar sentencia en re-beldía en virtud de la Ley Núm. 2, supra, con relación a la *648reclamación al amparo de la Ley Núm. 80, supra. No obs-tante, con respecto a la reclamación bajo la Ley Núm. 115, supra, determinamos que las alegaciones eran vagas y con-clusorias y que, por lo tanto, no permitían que en esta etapa de los procedimientos se resolviese la reclamación a través del mecanismo de sentencia en rebeldía establecido en dicha ley. En vista de lo anterior, devolvimos el caso al foro de instancia y le indicamos que con relación a la recla-mación bajo la Ley Núm. 115, supra, era necesario “determinar si, a tenor con lo resuelto en Rivera v. Insular Wire Products, Inc., supra, pág. 514, el caso [debía] continuar por la vía sumaria o se [debía] encauzar por la vía ordinaria”. Marín v. Fastening Systems, Inc., supra, pág. 514.
Como podrá observarse, en la citada decisión no enten-dimos que los tribunales estuvieran impedidos de conside-rar cuál es el trámite que se ha de seguir en una reclama-ción laboral por el hecho de haberse contestado la querella tardíamente o de haber expirado el término para contestarla. La determinación del curso que se ha seguir, si sumario o por la vía ordinaria, está relacionada con el ma-nejo del caso; no una defensa afirmativa o una reclamación. Los tribunales pueden tomar dicha acción en el momento en que se convenzan de que las circunstancias del caso demuestran que el procedimiento sumario no es el más apropiado o idóneo para adjudicar la reclamación.
En Hernández v. Espinosa, 145 D.P.R. 248 (1998), tam-bién nos confrontamos con la situación de una contestación tardía a una querella en una reclamación laboral a la luz de varias leyes, incluyendo la Ley Núm. 115, supra. El obrero solicitó que la querella fuese vista al amparo del procedimiento sumario de la Ley Núm. 2, supra. En esa ocasión, entre otras cosas, resolvimos devolver el caso al foro de instancia, ordenándole que, conforme a lo resuelto en Marín v. Fastening Services Systems, Inc., supra, y en Rivera v. Insular Wire Products Corp., supra, determinase *649si la reclamación al amparo de la Ley Núm. 115, supra, debía tramitarse por la vía ordinaria o de acuerdo con el procedimiento sumario. Una vez más consideramos que la determinación sobre la forma de canalizar los procedimien-tos no constituía una defensa afirmativa que debía formar parte de la contestación a la querella.
Luego de determinarse que la reclamación laboral debe ser tramitada por la vía ordinaria, aplicarán al caso los términos y procedimientos establecidos para las causas de acción civiles ordinarias, salvo que el tribunal dicte unas órdenes especiales que rijan los procedimientos en el caso particular del que se trate.
En el caso de autos, el señor Padilla Pérez instó su re-clamación al amparo de la Ley Núm. 44, supra, que versa sobre discrimen contra las personas con impedimentos. En las alegaciones de la querella únicamente expuso que fue contratado por Anabas Corporation como ayudante de plo-mero y que fue despedido de forma discriminatoria por te-ner una limitación consistente en la falta del brazo y de la mano del lado izquierdo. Señaló, además, que el patrono estaba obligado a proveerle acomodo razonable en vista de su impedimento físico. A la luz de lo anterior, entendemos que para probar o rebatir las alegaciones del señor Padilla Pérez, con toda probabilidad se requerirá un extenso des-cubrimiento de prueba. La evidencia que se requeriría en este caso no es del tipo que el patrono viene obligado a conservar. Más aún, la justa adjudicación de la reclama-ción podría requerir la presentación de prueba pericial so-bre el impedimento físico del querellante, la forma en que se le requería llevar a cabo su trabajo, si la condición física de éste es susceptible de recibir un acomodo razonable y cuál sería dicho acomodo.
En síntesis, la reclamación instada por el señor Padilla Pérez, por su naturaleza, requiere que las partes tengan la oportunidad de realizar un amplio y adecuado descubri-miento de prueba. En vista de las circunstancias específi-*650cas del caso ante nos, el procedimiento sumario de la Ley Núm. 2, supra, con sus términos cortos y un limitado ám-bito de descubrimiento de prueba, mociones y alegaciones permisibles, resulta inapropiado. El foro de instancia no abusó de su discreción al determinar que la reclamación al amparo de la Ley Núm. 44, supra, y de la Ley Núm. 100 de 30 de junio de 1975 (29 L.P.R.A. secs. 146-150a) debía en-cauzarse por la vía ordinaria. Reiteradamente hemos reco-nocido a los tribunales de instancia amplia discreción para decidir cuál es el procedimiento idóneo para tramitar una reclamación laboral, esto es, el sumario o el ordinario.
Este Tribunal no debe refrendar una interpretación en ex-tremo rígida de los esquemas procesales en materia laboral que tenga el efecto práctico de privar a los foros de instancia de la discreción necesaria para considerar y decidir controver-sias de forma adecuada y cabal. Berríos v. González et al., 151 D.P.R. 327, 349 (2000).
A la luz del análisis antes expuesto, entendemos que no hubo abuso de discreción por parte del foro de instancia y del tribunal apelativo al determinar que la complejidad de la reclamación instada por el señor Padilla Pérez amerita que el caso sea ventilado por la vía ordinaria. El hecho de que la solicitud de conversión al trámite ordinario se hi-ciera en la contestación a la querella, no convirtió la soli-citud en una defensa afirmativa. El foro de instancia no quedó privado de su facultad para encauzar los procedi-mientos de la forma que entendiese que mejor cumplía con el principio procesal cardinal de que los casos deben ser resueltos de forma justa, rápida y económica, y que en las reclamaciones laborales es necesario hacer un balance justo y adecuado entre los derechos del obrero y los del patrono.
Por los fundamentos antes expuestos, estamos confor-mes con la decisión mayoritaria de confirmar la resolución emitida por el Tribunal de Circuito y devolver el caso al *651foro de instancia para la continuación de los procedimientos.
— O —

 Aparentemente por un error involuntario, en la querella se citó incorrecta-mente la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sec. 3118 et seq.) como la “Ley 10 del 14 de noviembre de 1917”; sin embargo, se citó correctamente las seccio-nes de la Ley de Procedimiento Sumario Laboral en la colección Leyes de Puerto Rico Anotadas.


 Véanse, además: Berríos v. González et al., 151 D.P.R. 327 (2000); Mercado Cintrón v. Zeta Com.., Inc., 135 D.P.R. 737, 742 (1994).